Atkinson, Presiding Justice, and Bell, Justice,
dissenting in part. Under the facts and circumstances shown by the evidence, and in view of the fact that, although the trial judge found that both parents were morally fit, it further appeared that in addition to the fact that the parents were divorced there existed strife and bitterness between them regarding certain matters which might be of importance to the children, and in view of the principle of law that upon any subsequent change of condition material to the welfare of the children the judgment entered in this proceeding regarding their custody would be subject to change and modification with the view to their interest and welfare as then appearing, it can not be said as a matter of law that the judge abused his discretion in this case in awarding the custody of the three boys to a third person in whose custody they had been temporarily placed under a previous order of the court, and who according to the evidence was a fit and proper person to retain such custody. Williams v. Crosby, 118 Ga. 296 (supra); Milner v. Gatlin, 143 Ga. *496816 (supra); Lockhart v. Lockhart, 173 Ga. 846 (162 S. E. 129). Accordingly, we dissent from the ruling of the majority as stated in the second note, and from the judgments so far as they reverse the judgments of the trial court. We concur in the rulings stated in the first and third notes, and in the affirmance of the judgment awarding custody of the minor daughter to the mother.